         CASE 0:18-cv-01616-NEB-HB Document 28 Filed 01/03/19 Page 1 of 1




                              UNITED STATES DISTRICT COURT 
                                 DISTRICT OF MINNESOTA 
     

    SCOTT TALCOTT,                                  Case No. 18‐CV‐1616 (NEB/HB) 
                                                                   
                      Plaintiff,                                   
                                                                   
    v.                                                 ORDER OF DISMISSAL 
     
    CREDIT ONE BANK, N.A., 
    IENERGIZER HOLDINGS, LIMITED, 
    and FIRST CONTACT LLC, a/k/a iQor 
    Holdings, Inc.,  
     
     
                      Defendants. 
     
 
         Pursuant to the parties’ Stipulation of Dismissal with Prejudice filed on December 

21, 2018 [ECF No. 26], IT IS HEREBY ORDERED that this action is DISMISSED WITH 

PREJUDICE, and without costs or attorney’s fees to any party.  



    Dated: January 3, 2019                      BY THE COURT: 
                                                 
                                                s/Nancy E. Brasel 
                                                Nancy E. Brasel 
                                                United States District Judge 
